DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting full patent text for detail.  The legal phraseology such as comprise/comprising should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2016/0003758 A1).
Regarding claim 1, Hong discloses a sensor, comprising (Fig. 2): a substrate (101)  having a first surface and a second surface opposite (The limitations is true for any substrate since there are at least 3 pairs of surface are opposite) from the first surface; a first electrode (124) over the first surface of the substrate (110); a second electrode (126) over the first surface of the substrate and adjacent to the first electrode (124); and a barrier layer (130) over the first electrode (124) and the second electrode (126), and wherein the barrier layer (130) has an uppermost surface having a non-planar topography (Although the surface of layer 130 looks flat, no surface is perfect.  Surface of layer 130 is therefore non-planar with respect to nano or micron scale).
Regarding claim 6, Hong discloses third electrode (The non-number adjacent to 126) over the first surface and adjacent to the second electrode (126), wherein the second electrode (126) is between the first electrode (124) and the third electrode.  
Regarding claim 10, Hong discloses the barrier layer is a conformal layer over the first electrode (124), the second electrode (126), and the first surface of the substrate (101).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758 A1) in view of Stein et al. (US 2013/0023794 A1).
Regarding claim 1, Hong discloses a sensor, comprising (Fig. 2): a substrate (101)  having a first surface and a second surface opposite (The limitations is true for any substrate since there are at least 3 pairs of surface are opposite) from the first surface; a first electrode (124) over the first surface of the substrate (110); a second electrode (126) over the first surface of the substrate and adjacent to the first electrode (124); and a barrier layer (130) over the first electrode (124) and the second electrode (126).
Even the Non planar surface is not disclosed in Hong, pertinence to the discussion of the rejection under 102 above.
Stein et al. discloses distractor having a capacitive sensor array for measuring a force, pressure, or load applied by muscular-skeletal system and further discloses a capacitive sensor having barrier layers are flexible, can conform to a non-planar surface to reduce capacitive coupling (Stein et al.’s par. [219]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the barrier layer has an uppermost surface having a non-planar topography, as taught by Stein et al. into the system of Hong, because it is desirable to reduce capacitive coupling and because having such non-planar topography involves only routine experimental. 
Regarding claim 6, Hong discloses third electrode (The non-number adjacent to 126) over the first surface and adjacent to the second electrode (126), wherein the second electrode (126) is between the first electrode (124) and the third electrode.  
Regarding claim 10, Hong discloses the barrier layer is a conformal layer over the first electrode (124), the second electrode (126), and the first surface of the substrate (101).  
Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758 A1) in view of Kersschot et al. (US 2018/0323373 A1).
Regarding claim 2, Hong does not disclose the first electrode comprises a plurality of first fingers, and the second electrode comprises a plurality of second fingers, and wherein the first fingers are interdigitated with the second fingers.  
Kersschot el. al discloses capacitive sensor for positioning in OVJP printing and further discloses first electrode (602)(Fig.  6) comprises a plurality of first fingers, and the second electrode (602) comprises a plurality of second fingers, and wherein the first fingers are interdigitated with the second fingers (See also figs. 7-10).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the first and second electrode comprising plurality of fingers as taught by Kersschot et al. into the system Hong because having electrode comprises plurality of fingers is typical for sensing the position and involves only routine. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Sawada (US 2019/0267993 A1).
Regarding claim 3, Hong does not explicitly disclose the second electrode is a ring that surrounds a perimeter of the first electrode.  
Sawada discloses capacitive sensor and further discloses (Sawada’s figure’s 3) first electrode (13) and second electrode (14) is a ring that surrounds a perimeter of the first electrode (13).
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate the second electrode is a ring that surrounds a perimeter of the first electrode, as taught by Sawada into the sensor of Hong because such a configuration for capacitive sensor is typical and involves only routine.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Yamamoto (US 2020/0378915 A1).
Regarding claim 4, Hong does not explicitly disclose the first electrode is a first spiral and the second electrode is a second spiral, and wherein the first spiral interlocks with the second spiral.  
	Yamamoto discloses method and apparatus for water detection using capacitive sensor and further discloses the first electrode (815) is a first spiral and the second electrode (920) is a second spiral, and wherein the first spiral interlocks with the second spiral.  
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate the first electrode is a first spiral and the second electrode is a second spiral, as taught by Yamamoto into the sensor of Hong because such a configuration for capacitive sensor is typical and involves only routine.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Bailleul et al. (5,973,502).
Regarding claim 5, Hong does not explicitly disclose a guard ring around a perimeter of the first electrode and the second electrode.  
Bailleul et al. discloses capacitive sensor and further discloses a guard ring around a perimeter of the first electrode and the second electrode (Bailleul et al.’s column 1, lines 15-25).  
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate a guard ring around a perimeter of the first electrode and the second electrode, as taught by Bailleul et al. into the sensor of Hong because such a configuration for capacitive sensor is typical and well known in the art.
Claims 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Weber (US 2015/0061049).
Regarding claim 7, Hong does not explicitly disclose a support above the first surface of the substrate, wherein at least a portion of the first electrode and at least a portion of the second electrode is on the support.  
Regarding claim 8, pertinence to the discussion of claim 7 above, Hong does not explicitly discloses first electrode and portion of second electrode is on the support and does not discloses an air cavity is between the support and the first surface of the substrate.  
Weber discloses micromechanical component for a capacitive sensor and further discloses a support (Figs. 1c, 1d) above the first surface of the substrate (16), wherein at least a portion of the first electrode (36) and at least a portion of the second electrode (10) is on the support and an air cavity (26)(Figs. 1-18).
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate a support above the first surface of the substrate, wherein at least a portion of the first electrode and at least a portion of the second electrode is on the support and air cavity, as taught by Weber into the sensor of Hong because such a configuration for capacitive sensor is typical and well known in the art.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Weber (US 2015/0061049) and further in view of Homeijer et al. (US 2012/0025851 A1).
Regarding claim 9, Hong and Weber does not explicitly disclose support structure has a first dielectric constant that is less than a second dielectric constant of the substrate.  
Homeijer et al. discloses capacitive sensors and further disclose support structure has a first dielectric constant (212) that is less than a second dielectric constant of the substrate (204).  
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong and Weber to incorporate support structure has a first dielectric constant that is less than a second dielectric constant of the substrate, as taught by Homeijer et al. into the sensor of Hong and Weber because such a number of dielectric constant is a matter of design choice to enhance the sensitivity of the sensor.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Nishizawa et al. (US 2013/0181727 A1).
Regarding claim 11, Hong does not explicitly disclose one or more of a metallic oxide, a metallic fluoride, and a metallic oxyfluoride.  
Nishizawa et al. discloses capacitive sensor sheet and further discloses one or more of a metallic oxide (Nishizawa et al.’s par. [045]), a metallic fluoride, and a metallic oxyfluoride (Note:  The “one or more” reads on alternative exclusive embodiments). 
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate a metallic oxide, as taught by Nishizawa et al. into the sensor of Hong because it is a matter of design choice for improvement of interfacing to detect the variation of capacitance.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Mahoney (US 2006/0180570 A1).
Regarding claim 12, Hong does not explicitly disclose a thermal sensor disposed over the second surface of the substrate.  
 	Mahoney discloses application of insitu plasma measurements and further discloses a thermal sensor (Mahoney’s par. [031]) disposed over the second surface of the substrate.  
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate a thermal sensor disposed over the second surface of the substrate, as taught by Mahoney because it is a matter of design choice to save spaces for other elements.
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Robucci et al. (US 2015/0199045 A1).
Regarding claim 13, Hong discloses sensor module, comprising: a sensor substrate (101) with a first surface and a second surface opposite from the first surface (The limitations is true for any substrate since there are at least 3 pairs of surface are opposite); 57Atty. Docket No. 44017606US02a first electrode (124) over the first surface of the sensor substrate; a second electrode (126) over the first surface of the sensor substrate and adjacent to the first electrode (124); a barrier layer (130) over the first electrode (124) and the second electrode (126), wherein the barrier layer (130) is continuous between the first electrode (124) and the second electrode (126), and wherein the barrier layer (130) has an uppermost surface having a non-planar topography (Although the surface of layer 130 looks flat, no surface is perfect.  Surface of layer 130 is therefore non-planar with respect to nano or micron scale)(See also the rejection of claim 1 under 103 above).
Hong does not disclose a capacitance-to-digital converter (CDC) electrically coupled to the first electrode and the second electrode.  
Robucci et al. discloses system and method for proximity-based position and further discloses (Fig. 4a) a capacitance-to-digital converter (210) electrically coupled to the first electrode and the second electrode (c1 of CSA 110).
  It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to the capacitance-to-digital converter (CDC) electrically coupled to the first electrode and the second electrode, as taught by Robucci et al. because having such a CDC is a matter of design choice to process the detected signal.
Regarding claim 14, accept for the CDC discussed above, the CDC can be attached to any surface of the substrate.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Robucci et al. (US 2015/0199045 A1) and further in view of Weber (US 2015/0061049 A1).
Regarding claim 15, Hong does not disclose a capacitance-to-digital converter (CDC) electrically coupled to the first electrode and the second electrode and does not disclose a first conductive path through the sensor substrate for electrically coupling the first electrode to the CDC; and a second conductive path through the sensor substrate for electrically coupling the second electrode to the CDC.  
Robucci et al. discloses system and method for proximity-based position and further discloses (Fig. 4a) a capacitance-to-digital converter (210) electrically coupled to the first electrode and the second electrode (c1 of CSA 110).
Weber discloses micromechanical component for a capacitive sensor device and further discloses a first conductive path (30a) through the sensor substrate (16); and a second conductive path (30b) through the sensor substrate (16).
  It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate the capacitance-to-digital converter (CDC) electrically coupled to the first electrode and the second electrode, as taught by Robucci et al. and a first and second conductive paths through the sensor substrate, as taught by Weber, because having such a CDC is a matter of design choice to process the detected signal and because having conductive paths thru substrate is typical electrical connection for semiconductor chip or sensor.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0003758) in view of Robucci et al. (US 2015/0199045 A1) and further in view of in view of Mahoney (US 2006/0180570 A1).
Regarding claims 16, 17 Hong and Robucci et al. discloses every subject matter recited in the claim except for a temperature.
	Mahoney discloses application of insitu plasma measurements and further discloses a thermal sensor (Mahoney’s par. [031]) disposed over the second surface of the substrate.  
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Hong to incorporate a thermal sensor disposed over the second surface of the substrate, as taught by Mahoney into the system of Hong and Robucci et al. because it is a matter of design choice to save spaces for other elements.
Claims 18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pease et al. (9,074,285) in view of Hong (US 2016/0003758).
Regarding claim 18, Pease et al. discloses processing tool, comprising: a chamber (100) defining an interior volume, wherein the interior volume comprises a processing region and an evacuation region (126); a lid (102) to seal the chamber; a substrate support (120) within the processing region, the substrate support (120) for supporting a substrate (124) and a process ring; (105), and wherein the barrier layer (130) has an uppermost surface having a non-planar topography (Although the surface of layer 130 looks flat, no surface is perfect.  Surface of layer 130 is therefore non-planar with respect to nano or micron scale) (See also the rejection of claim 1 under 103 above).
Pease et al. does not disclose a capacitive sensor within the interior volume, wherein the capacitive sensor comprises: a substrate having a first surface and a second surface opposite 58Atty. Docket No. 44017606US02from the first surface; a first electrode over the first surface of the substrate; a second electrode over the first surface of the substrate and adjacent to the first electrode; and a barrier layer over the first electrode and the second electrode.  
Hong discloses sensor module, comprising: a sensor substrate (101), a first electrode (124) over a first surface; a second electrode (126) over the first surface of the substrate and adjacent to the first electrode (124) opposite from the first surface (The limitations is true for any substrate since there are at least 3 pairs of surface are opposite);  57Atty. Docket No. 44017606US02a first electrode (124) over the first surface of the sensor substrate; a second electrode (126) over the first surface of the sensor substrate and adjacent to the first electrode (124); and a barrier layer (130) over the first electrode (124) and the second electrode (126).  
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the capacitive sensor, as taught by Hong into the system of Pease et al., because the capacitive sensor would enable micron scale resolution to larger sizes than achievable using convention capacitive (Hong’s abstract).
	Regarding claim 20, Pease et al. disclose the first electrode (110) and the second electrode (122) are spaced away from the first surface of the substrate (124) by a support (120).
Claim 19 is/are , is/are rejected under 35 U.S.C. 103 as being unpatentable over Pease et al. (9,074,285) in view of Hong (US 2016/0003758) and further in view of Robucci et al. (US 2016/0199045 A1).
Regarding claim 19, Pease et al. and Hong discloses every subject matter recited in the claim but does not disclose a capacitance-to-digital converter (CDC). 
Robucci et al. discloses system and method for proximity-based position and further discloses (Fig. 4a) a capacitance-to-digital converter (210) electrically coupled to the first electrode and the second electrode (c1 of CSA 110).
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Pease et al. and Hong to incorporate the capacitance-to-digital converter (CDC) electrically coupled to the first electrode and the second electrode, as taught by Robucci et al., because having such a CDC is a matter of design choice to process the detected signal.
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that:  ” Applicant teaches and claims a sensor including a first electrode over a surface of a substrate, a second electrode over the surface of the substrate and adjacent to the first electrode, and a barrier layer over the first electrode and the second electrode, where the barrier layer is continuous between the first electrode and the second electrode, and where the barrier layer has an uppermost surface having a non-planar topography. 
Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least these features of Applicant's claims.”
As the Examiner has clearly interpreted in the rejection, the first electrode (124), second electrode (126) are adjacent and over the surface of the substrate (101), wherein the surface of the barrier layer (130) having a non-planar topography as the Examiner interpreted in the rejection of claims 1, 13, 18 under 102 or under 103 in view of  Stein et al. (US 2013/0023794 A1).
Applicant admits that Hong discloses humidity sensitive layer 130 having surface but that is planar.
The uppermost surface of the layer, as the Examiner interpreted, is non-planar with respect to nano or micron scale.  It is typical feature to reduce capacitive coupling as the Examiner applied in the rejection under 103.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        April 19, 2022